Citation Nr: 0116358	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
June 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 decision by the Department of Veterans 
Affairs (VA) Houston Regional Office (RO), which denied 
reopening claims of service connection for hearing loss 
disability, residuals of a head injury, and PTSD.  In the 
same decision, the RO denied service connection for tinnitus.

The veteran appeared at a hearing before the undersigned 
Member of the Board in February 2001.  At the hearing, he 
submitted additional medical evidence, and in writing he 
waived his right to have this evidence reviewed by the agency 
of local jurisdiction prior to review by the Board.  See 38 
C.F.R. § 20.1304(c) (2000).  That waiver is valid, and the 
Board may proceed, reviewing all of the evidence of record.  

Based on the veteran's testimony at the hearing, it appears 
that he is raising the issue of entitlement to service 
connection for loss of vision.  (See transcript, p. 9).  A 
review of the claims folder indicates that service connection 
for loss of vision of the left eye was denied by November 
1984 RO decision, and the veteran did not appeal.  Thus, that 
issue is not currently before the Board.  See 38 C.F.R. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  However, 
as the veteran seems to be raising the issue again, and since 
the issue of whether the veteran had submitted new and 
material evidence regarding his claim for loss of vision has 
not been adjudicated by the RO, that issue is referred to 
that agency for review as appropriate.


FINDINGS OF FACT

1.  The veteran's claim of service connection for hearing 
loss disability was last denied by the RO in July 1984, and 
he did not initiate a timely appeal.

2.  The veteran's claim of service connection for PTSD was 
last denied by the RO in December 1997, and he did not 
initiate a timely appeal.

3.  Evidence submitted since the July 1984 and December 1997 
decisions does not bear directly and substantially on the 
issue of service connection for hearing loss disability or 
for PTSD, and by itself or in combination with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of either 
claim.

4.  The veteran's claim of service connection for residuals 
of a head injury was last denied by the RO in December 1997, 
and he did not initiate a timely appeal.

5.  Since the December 1997 decision, new evidence bearing 
directly and substantially on his claim based on residuals of 
a head injury has been furnished.

6.  There is no competent, probative evidence of record which 
shows that the veteran currently has tinnitus that is related 
to his active service.


CONCLUSIONS OF LAW

1.  The July 1984 RO decision denying service connection for 
hearing loss disability is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1984).

2.  The December 1997 RO decision denying service connection 
for PTSD is final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. 
§ 20.1103 (1997).

3.  Evidence submitted since the veteran was notified of the 
July 1984 and December 1997 decisions is not new and 
material, and his claims of service connection for hearing 
loss disability and for PTSD are not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

4.  The December 1997 RO decision denying service connection 
for residuals of a head injury is final.  38 U.S.C. § 7105(c) 
(1994); 38 C.F.R. § 20.1103 (1997).  

5.  Evidence submitted since the December 1997 RO decision is 
new and material, and the veteran's claim of service 
connection for residuals of a head injury is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§  1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

By July 1984 decision, the RO denied service connection for 
hearing loss disability.  The veteran was informed of the 
decision, and he did not appeal.  The claim of service 
connection for residuals of a head injury was initially 
denied by November 1984 RO decision, and he did not appeal.  
By December 1997 decision, the RO denied service connection 
for PTSD and declined to reopen the claim for service 
connection for residuals of a head injury; the veteran was 
informed of the decision and did not appeal.  

The RO denied service connection for hearing loss in July 
1984, finding that the service medical records were negative 
for hearing impairment, and no post-service report showed 
hearing loss within an applicable presumptive period.  
Service connection for residuals of an in-service head injury 
was denied in November 1984, as the post-service medical 
evidence at that time was negative residuals of same.  The 
veteran did not initiate a timely appeal to the July or 
November 1984 determinations. 

By December 1997 decision, the RO denied service connection 
for PTSD, finding that, based on the then-available evidence, 
there was no confirmed diagnosis of PTSD which would permit a 
grant of service connection.  The RO also declined to reopen 
the claim for residuals of a head injury on the basis that 
new and material evidence was not submitted.  The RO noted 
that the veteran had a cyst excised from the back of his neck 
in June 1997, but the evidence did not show that it was 
related to his laceration to the scalp in 1956.  The veteran 
did not appeal the decision.  

The evidence of record prior to the final RO decision in 1984 
was as follows:

? A service medical record dated in June 1956 shows that, 
while the veteran was in combat training, he sustained a 
laceration on the back of his scalp when his head hit the 
water after jumping from a swimming pool's diving board.  
The lacerated area was shaved, and the wound was cleaned, 
sutured, and dressed.  The remainder of the service 
medical records, including the April 1957 separation from 
service examination report, are negative for a clinical 
finding of any residuals or other disorders related to the 
1956 head injury.  The service medical records are also 
negative for a clinical finding of a hearing disorder.

? A VA hospital record shows that the veteran underwent 
surgery in December 1960 to repair a right inguinal 
hernia.  The same record relates that he complained at 
that time of earaches, and shows a diagnosis of acute 
otitis media, non-suppurative, of the right ear.  A VA 
examination in September 1960 showed normal hearing.

Evidence furnished subsequent to the July 1984 decision, and 
prior to the December 1997 rating decision was as follows:

? VA outpatient records dated between May and July 1984 
reveal complaints of decreased hearing, greater in the 
right ear than in the left.  A July 1984 progress report 
reflects the veteran's self-reported history of noise 
exposure while on active duty.

? On audiological examination in July 1984, the VA physician 
noted a post-service history of noise exposure consistent 
with the veteran's employment as a machinist.  The 
examination showed mild sensorineural hearing loss through 
2000 Hz, bilaterally, becoming severe at higher 
frequencies.  The audiology report does not reflect any 
comment regarding in-service acoustic trauma.

? A December 1989 VA outpatient record shows a diagnosis and 
treatment of right ear otitis externa. 

? Regarding medical evidence related to his claims of 
service connection for residuals of a head injury, and for 
PTSD, the record shows numerous examination reports and 
outpatient treatment.  The records, dated between 1984 and 
1997, reflect diagnoses of several psychological 
disorders, including depression, dysthymia, obsessive 
traits, adjustment disorder with anxiety, dementia, and 
brain atrophy.  

? On an examination in April 1990, the physician noted that 
the veteran was exposed to methylene chloride in 1982.  It 
was also reported that he experienced cognitive deficits 
consistent with a significant head injury reportedly 
sustained in June 1956.  The veteran told the physician 
that he was knocked unconscious during the 1956 accident, 
and was taken from the pool while unconscious.  The 
physician noted that "[t]his is not clearly documented 
and long predated the chemical exposure."

? An August 1992 medical record reflects a diagnosis of 
"syncope, seizure disorder, [status post] Head injury 
(1956)."

? In a VA hospitalization dated in June 1996, a VA physician 
reported that the veteran had a "history of mild dementia 
resulting possibly from post concussion injury in 1956 
from a head injury obtained during a diving accident."

? The veteran was seen by a VA social worker in February 
1997, during which recounted his in-service head injury, 
and furnished a copy of the service medical record from 
that incident.  The social worker wrote that the post-
service medical records show that physicians had related 
the-current disorders back to the in-service head injury, 
but made the relationships based on what the veteran told 
them.  The social worker opined that there was little hard 
evidence to support the veteran's claims.

? On a psychological assessment in March 1997, the veteran 
exhibited multiple cognitive deficits described as mild to 
severe.  The physician gave a diagnosis of dementia, not 
otherwise specified; adjustment disorder with anxiety; and 
moderate brain atrophy, as shown on a computed tomography 
scan.  Other than reporting that the veteran recounted his 
in-service head injury, the physician did not provide an 
express etiological finding regarding the diagnosis.

Evidence furnished subsequent to the December 1997 rating 
decision was as follows:

? A VA treatment record dated in November 1996 in which the 
veteran was seen in triage by a doctor who noted various 
of the veteran's reported problems, including PTSD.  This 
doctor noted that the veteran was then referred to another 
doctor for any appropriate findings/treatment.  

? A February 1998 and an April 1998 VA medical record shows 
that the veteran was seen by a social worker to clarify 
how to proceed with an application for PTSD.  The social 
worker noted that there was no established diagnosis of 
PTSD at that time, and "this writer has not yet found 
symptoms of PTSD."  In a February 1998 record, the 
diagnostic assessment was cognitive deficit secondary to ? 
head trauma in army.  

? Additional VA outpatient records show continued treatment 
and diagnosis of depression, dysthymic disorder, and 
dementia, among other disorders unrelated to the claim at 
hand. 

? The veteran also furnished VA medical records that were 
copies of the records previously considered by the RO.

By January 1999 decision, the RO held that new and material 
evidence had not been submitted to reopen the claims of 
service connection for hand [sic] injury, hearing loss and 
PTSD.  In the same decision, the RO denied service connection 
for tinnitus.  The RO corrected the issue pertinent to the 
"head" injury when the statement of the case was furnished.  
The veteran initiated a timely appeal of those issues in 
February 1999.

At the February 2001 hearing, the veteran testified that the 
stressor upon which he based his claim for PTSD was his 1956 
fall from the diving board, resulting in an injury to his 
head.  He reported symptoms including flashbacks.  Regarding 
his hearing loss, the veteran testified that he first noticed 
hearing loss soon after he separated from service.  He stated 
that a private employer had him undergo a hearing test 
shortly after his separation, in 1957 and 1960, but he did 
not have a copy of the test results.  Regarding his claim for 
tinnitus, the veteran testified that he has intermittent 
ringing in his ears which first occurred when his head hit 
the water during his fall in 1956.  He also described 
exposure to artillery firing, mostly small arms, during 
combat training.  Regarding his claim for residuals of a head 
injury, the veteran reported that he was submitting 
additional evidence of continued treatment and diagnoses 
related to the in-service head injury, including a diagnosis 
of brain atrophy.  

The additional evidence received at the hearing consists of 
medical evidence dated in May 1998 that had previously been 
furnished to and considered by the RO.

New and Material Evidence to Reopen a Claim of Service 
Connection for Residuals of a Head Injury, Hearing Loss, and 
PTSD

As noted above, service connection for hearing loss was last 
denied in July 1984.  The veteran was notified of the 
determination and did not appeal.  Thus, the July 1984 
decision became final pursuant to applicable VA law in effect 
on the day he was notified of the decision.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1984).  As noted above, 
his claim regarding service connection for residuals of a 
head injury and service connection for PTSD was last denied 
in December 1997.  He did not appeal, thus the December 
1997decision became final.  38 U.S.C. § 7105(c) (1994); 
38 C.F.R. § 20.1103 (1997).  

Despite the finality of a final decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or obtained with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that VA must reopen a claim when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563 (1993). 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, this law eliminated the 
requirement of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) which held that VA could not assist in 
the development of a claim that was not well grounded.  The 
law provides that specific VA action is required to assist in 
developing a claim.  However, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Based on a review of the complete record in this case, the 
Board finds no new and material evidence has been submitted 
since the July 1984 decision which denied service connection 
for hearing loss, and since the December 1997 decision which 
denied service connection for PTSD.  The "new" evidence 
received includes post-service medical evidence from VA 
medical facilities that shows no diagnosis of PTSD, let alone 
any opinion as to etiology of same if indeed there were such 
diagnosis.  The Board notes that the veteran sought treatment 
for what he called PTSD, as noted in November 1996 records 
and thereafter.  Nevertheless, the medical specialists tasked 
with determining the presence of PTSD did not ultimately 
provide this as a diagnosis.  As such, those records are not 
new and material evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence").  Additionally, although the 
veteran testified that he underwent treatment for PTSD, the 
VA records corroborate his testimony only to the extent of 
the veteran's request for treatment; the diagnoses were for 
other disorders.  

Likewise, the same records, while showing that the veteran 
has a current hearing disorder, contain no opinion as to the 
etiology of the hearing disorder.  The Board notes that the 
evidence of record in July 1984 demonstrated only that the 
veteran had once been diagnosed with an acute episode of 
otitis media.  The evidence at that time revealed no clinical 
finding that he had ever sustained hearing loss, and even if 
it had, the evidence did not show that the hearing loss was 
incurred coincident with his active military service.  These 
newly submitted records are not new and material.  Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  

At his hearing, the veteran testified that he had evaluation 
with his employer for hearing loss within a year or 2 after 
service.  Those records do not appear in the file.  The Board 
recognizes that the Court, in Graves v. Brown, 9 Vet. App. 
172 (1996), extended the 38 U.S.C.A. § 5103(a) (West 1991) 
duty to advise the claimant of evidence needed to complete 
his application, as discussed in Robinette v. Brown, 8 Vet. 
App. 69 (1995), to applications to reopen a claim through the 
presentation of new and material evidence.  The Court, in 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), stated that such 
duty arises where the veteran has reported the existence of 
evidence which could serve to re-open a claim.  However, it 
does not appear that the records would be relevant so as to 
constitute new and material evidence because normal findings 
pertinent to hearing were still shown more than 3 years after 
service.   That is, when the veteran was afforded a VA 
examination in 1960, hearing was normal, and this evaluation 
is subsequent to the aforementioned records from the 
veteran's past employment.  Consequently, the Board finds no 
duty to assist regarding those records.  

Similarly, a March 1997 medical report indicates that the 
veteran receives disability benefits from the Social Security 
Administration (SSA).  In a May 1998 VA treatment record, the 
veteran stated that he was unemployable due to 
"forgetfulness."  There is no indication that the SSA 
records, which are not currently of record, have a bearing on 
the aforementioned issues.  As such, there is no duty to 
obtain these records with regard to these matters.  See Brock 
v. Brown, 10 Vet. App. 155 (1997).  

In sum, no competent medical evidence addressing the 
specified basis for the last final disallowance, i.e., no 
showing that a hearing loss disability was incurred during 
active service, or that the veteran carries a current 
diagnosis of PTSD which can be related to service, has been 
submitted.  In regard to the veteran's statements and 
testimony that there is a relationship between his hearing 
loss and active service, or a relationship between the 
alleged PTSD to any incident of his service, the Court has 
held that lay assertions of medical causation are 
insufficient to reopen a claim under 38 U.S.C.A. § 5108.  See 
Allday v. Brown, 7 Vet. App. 517 (1995); Moray v. Brown, 5 
Vet. App. 211 (1993).

As the information provided in support of the application to 
reopen the claim for service connection does not include new 
evidence which bears directly and substantially on the issues 
of a hearing loss disability and/or PTSD, the Board finds 
"new and material" evidence has not been submitted.  See 
38 C.F.R. § 3.156(a).  

However, regarding the claim of service connection for 
residuals of a head injury, the additional evidence presented 
includes findings in February 1998 and May 1998 from 
examiners who tend to link the veteran's current cognitive 
deficits or neurological/psychological problems to the 
veteran's in-service head injury.  The Board finds that the 
additional evidence is new in that it provides support for 
the claim for service connection for residuals of a head 
injury.  This material bears directly and substantially on 
the specific matter at issue.  Further, the evidence 
presented is significant enough that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  Moreover, the statements of the medical 
personnel are sufficient to reopen his head injury claim as 
they arguably contribute to a more complete picture of the 
circumstances surrounding the origin of any specific 
residuals may currently exhibit.  See Hodge, 155 F.3d at 
1363.  The Court has held that the corroborative nature of 
such additional medical opinions can constitute new and 
material evidence sufficient to reopen a claim.  Paller v. 
Derwinski, 3 Vet. App. 535, 538 (1992).  Thus, the Board 
concludes that the additional evidence presented since the 
RO's 1997 decision is new and material, and the claim of 
service connection for residuals of a head injury is 
reopened.  This issue will be further considered below in the 
REMAND portion of this decision.

Service Connection Claim for Tinnitus

The service medical records are negative for a clinical 
finding of tinnitus during the veteran's active service.  As 
described above, the totality of the medical evidence of 
record in this case shows post-service treatment for numerous 
medical conditions unrelated to recurrent tinnitus.  In sum, 
the medical evidence of record is entirely negative for a 
subjective complaint or clinical finding of recurrent 
tinnitus.

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. §§ 3.103, 3.159 (2000).  VA may decide a claim without 
providing such assistance when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement.  See Veteran's Claims Assistance Act 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA's duty to assist 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the case.  
See, e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Here, the RO has obtained service medical records, as well as 
reports generated on VA outpatient treatment and 
hospitalizations.  The claims file shows the RO has duly 
requested all medical records identified by the veteran, and 
no medical care provider has indicated that pertinent records 
exist which have not already been furnished.  Thus, the 
record indicates, and the Board concludes, that the veteran 
was adequately informed of the evidence necessary to support 
his claim of service connection for tinnitus, all relevant 
records identified were obtained, and sufficient medical 
evidence for a determination of the matter on appeal has been 
furnished.  Moreover, there is no indication that other 
probative records exist which could be obtained, but have not 
already been obtained.  Therefore, the Board is satisfied 
that all relevant facts relating to the claim of service 
connection for tinnitus have been properly developed, and no 
further assistance is required in order to satisfy the duty 
to assist.

As shown above, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson, 12 Vet. App. at 253; Pond, 12 Vet. 
App. at 346; Godfrey, 7 Vet. App. at 406.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The resolution of the issue in this case must be considered 
on the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16 
(1991).  

As noted, in order to establish service connection for 
tinnitus, the veteran must present competent evidence of a 
current disability of same.  His statements and testimony 
regarding the history of in-service exposure to acoustic 
trauma, and the injury to his head in 1956, in conjunction 
with the symptoms allegedly associated with same, cannot 
establish the existence of a current disability.  He is not 
competent to establish the existence of a current disability 
as this is an issue of medical diagnosis which requires 
medical expertise in order to have probative value.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Nothing in the 
claims folder shows that the veteran has any of these 
necessary qualifications to render a medical opinion.  While 
he may present competent lay evidence regarding symptoms of 
tinnitus, he is not competent to establish that those 
symptoms constitute a current diagnosis of tinnitus, or that 
such symptoms are related to any in-service acoustic trauma 
he experienced, or as a result of the 1956 head injury.  See 
Caluza, Grottveit, Espiritu, all supra.

In sum, the entirety of the post-service medical evidence is 
devoid of a clinical finding of tinnitus.  In view of the 
lack of any medical evidence establishing the present 
existence of tinnitus, the veteran has not met the necessary 
requirement to establish service connection.  For the reasons 
stated above, and in the absence of competent medical 
evidence of tinnitus, the veteran's claim of service 
connection for said disability must be denied.  


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for hearing loss, the 
appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for PTSD, the appeal 
is denied.

The claim of entitlement to service connection for residuals 
of a head injury is reopened; to this extent only, the appeal 
is granted.

Service connection for tinnitus is denied.  


REMAND

As noted, the VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims (the Court) in Morton v. West, 12 Vet. App. 
477 (1999), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Other provisions of the VCAA impose the following obligations 
on the Secretary (where they will be codified in title 38 
United States Code is noted in parentheses): 

(1)  The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary (38 U.S.C.A. § 5103A(a));

(2)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary . . . shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim (38 U.S.C.A. § 5103A(d)(1));

(3)  The Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant): 

(a) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms 
of disability; and
(b) indicates that the disability or symptoms may be 
associated with the claimant's active . . . service; but 
(c) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(2)). 

Notably, the claims folder in his case reflects competent 
evidence of current symptoms that have been associated to 
some degree at least to the in-service head trauma the 
veteran sustained in 1956.  Because of the change in the law 
brought about by the VCAA, and because of lack of additional 
medical examination which may aid in substantiating the 
veteran's claim, the Board concludes that a remand in this 
case is required for compliance with the duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992). 

The veteran is hereby advised that VA regulations provide 
that individuals for whom examinations have been authorized 
and scheduled are required to report to such examinations.  
38 C.F.R. § 3.326(a) (2000).  VA regulations also address the 
consequences of a veteran's failure to attend scheduled VA 
medical examinations.  38 C.F.R. § 3.655 (2000).  That 
regulation provides that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and a claimant, without "good cause" fails to report for 
such examination, the claim shall be rated based on the 
evidence of record.  

As discussed above, SSA records pertinent to cognitive 
dysfunction may be available and should be associated with 
the claims file.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment pertinent to his claim of 
service connection for residuals of a 
head injury.  After securing any 
necessary authorization, the RO should 
attempt to obtain copies of his complete 
treatment records from all sources 
identified which have not been previously 
secured.

The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The veteran should be afforded 
appropriate VA examination(s) to 
determine the nature and etiology of any 
residuals of the in-service head injury 
which may now be present.  The claims 
folder must be made available to the 
examiner(s) for review in conjunction 
with the examination(s); the examination 
report(s) must reflect a review of 
pertinent evidence in the claims folder.  
All indicated testing must be 
accomplished.  The examiner(s) must be 
asked to provide an opinion as to whether 
it is as likely as not that any 
neurological or psychiatric disorder(s) 
found are causally related to the 
veteran's active service, including the 
head injury from a dive.  A complete 
rationale for the conclusions reached 
should be provided by the examiner(s).

3.  The RO should carefully review the 
examination report(s) and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examinations, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  An appropriate opportunity should be 
allowed for response.  Then, the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

